Citation Nr: 0100257	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
throat injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from June 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of a throat injury and found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia.  

In his notice of disagreement, the veteran asserted that he 
had PTSD as a result of a strangulation incident in service.  
In August 1999, the RO issued a statement of the case which 
characterized one of the issues as whether new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD.  However, the Board finds that the 
veteran's allegation that he has PTSD represents a new claim 
distinct from entitlement to service connection for 
schizophrenia.  Therefore, new and material evidence is not 
necessary and the claim should be developed as a straight 
service connection claim.  Furthermore, it does not appear 
that the veteran wishes to reopen the previously denied claim 
for service connection for schizophrenia.  Hence, that issue 
will not be addressed in this decision.  


REMAND

The veteran has asserted that he has PTSD as a result of his 
military service.  He has reported that the stressor that 
caused the PTSD was being strangled by a fellow serviceman.  
He has also asserted that he has residual disability of the 
throat as a result of the strangulation incident.  

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, this 
case must be returned to the RO for further development in 
accordance with the new law.  

In addition, the Board further notes that, VA's Adjudication 
Procedure Manual, M21-1, discusses the types of evidence 
which may be credible supporting evidence that the stressor 
occurred for PTSD claims involving an in-service personal 
assault.  M21-1, Part III, par. 5.14c and Part VI, par. 
11.38.  In Patton v. West, 12 Vet. App. 272, 283 (1999), the 
U.S. Court of Appeals for Veterans Claims discussed paragraph 
5.14c of M21-1, Part III, referring to it as a "regulatory 
provision."  Hence, the manual provisions concerning the 
development of PTSD claims based on personal assault must be 
considered in connection with the current claim.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran is advised that evidence 
from sources other than his service 
records may constitute credible 
supporting evidence of his claimed 
stressor, and that he should furnish such 
evidence if possible.  Examples of such 
evidence include, but are not limited to:  
Records from law enforcement authorities, 
mental health counseling centers, 
hospitals or physicians; and statements 
from family members, roommates, fellow 
service members or clergy.  Evidence from 
these sources might include, for example, 
evidence of behavior changes following 
the personal assault.  Examples of 
behavior changes that might result from a 
personal assault include, but are not 
limited to:  A request by the veteran for 
a transfer to another military duty 
assignment; a change in work performance; 
substance abuse; episodes of depression, 
panic attacks or anxiety where there is 
no identifiable reason for the episodes; 
or unexplained economic or social 
behavior changes.  Any assistance 
requested by the veteran in obtaining the 
above evidence should be complied with, 
if feasible.  

2.  The RO should obtain the veteran's 
complete service personnel records, 
including any unit or base reports that 
might corroborate the veteran's claimed 
stressor.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of a throat injury and PTSD.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records, which are not 
already in the file, must be associated 
with the claims folder.  

5.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

6.  Upon completion of the above, the 
veteran should be afforded a VA general 
medical examination and a VA psychiatric 
examination.  The claims folder and a 
copy of this Remand must be made 
available to the examiners prior to the 
examinations, in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation 
to the effect that this record review 
took place should be included in the 
examination report.  All tests deemed 
necessary by the examiners must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  The underlined standard of proof 
should be utilized where requested.

Directions for the general medical 
examiner:  

After a thorough examination and a review 
of the claims file, the general medical 
examiner should indicate for the record 
whether the veteran has any clinically 
diagnosable disorders pertaining to his 
throat.  If yes, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that any currently 
diagnosed clinical throat disorder(s) 
is/are etiologically related to the 
claimed strangulation incident in 
service, or any other incident in 
service.  The examiner should provide a 
thorough explanation for any conclusions 
reached.  

Directions for the psychiatrist:  

After a thorough examination and a review 
of the claims file, the psychiatrist 
should indicate for the record whether it 
is as least as likely as not that the 
veteran has PTSD as a result of a claimed 
strangulation incident in service, or any 
other incident in service.  The examiner 
should provide a thorough explanation for 
any conclusions reached.  

7.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claims for entitlement 
to service connection for residuals of a 
throat injury and PTSD.  If either of the 
determinations remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

